Appeal Lisniisscd, and Opinion Filed November 7, 2012




                                              in The
                                             tppca1
                                      Qtourt of
                           if iitj itritt of ‘Icxa at afta
                                      No. 05-12-0061 1-CR

                         LACEIMUCK LASIIAWN SMITH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10—131 14—S

                               N’IEMORANI)UM OPINION

                            Before Justices Bridges, Richter, and Lang
                                    Opinion by Justice Richter


        Lacedrick Lashawn Smith pleaded guilty to unauthorized use of a motor vehicle. The

trial court deferred adjudicating appellant’s guilt and placed him on two years’ community

supervision.   Although the State moved to adjudicate appellant’s guilt, the trial court did not

adjudicate appellant’s guilt in this case and ultimately discharged appellant from community

supervision.

       The Court now has before it the State’s motion to dismiss the appeal for want of

jurisdiction. The State asserts appellant’s April 6, 2012 notice of appeal is untimely as to the
    order deleriing adjudication of guilt and there was no judgment adjudicating guilt from which to

    appeal. Appellant did not respond to the motion. We agree we lack jurisdiction over the appeal.

               Appellant’s notice ol appeal is filedstamped April 6, 2012, which was the date he was

    sentenced following the adjudication ot’ his guilt in two companion cases.                                   Thereibre, the notice

    of appeal is untimely as to the December 20. 2010 order deferring adjudication of guilt. See

    TI:x. R. Ai’i’. P. 22( a)( 1) (notice ot appeal due within thirty days). And. because the trial
                                                                                                    court

    did not adjudicate appellant’s guilt, but continued him on community supervision until the April

    12. 2() 1 2 order discharging him from supervision, there is no judgment from which to appeal.

    See Basaldua n State, 558 S.W.2d 2, 5 (Tex.Crim, App. 1977). We grant the State’s motion to

    dismiss the appeal.

              We dismiss the appeal for want of jurisdiction.




                                                                                                             /       /
                                                                                                        ..




                                                                              MARTIN RICHTER
                                                                              JUSTICE

    Do Not Publish
    TEX. R. App. P. 47




    120611 F.U05




1
    Those appeals are remain pending before the Comi as cause nos. 05-12-00609-CR and 05-12-00610-CR. and are not impacted
                                                                                                                           by this dismissal.
                                         /




                                    Qtourt of 1ppcat
                        jf i(tlj   Z)itrtt of Z cxci it LJcdLu

                                       JUDGMENT

LACEDR ICK LASIIAWN SMITH,                      Appeal from the 282nd Judicial District
Appellant                                       Court of Dallas County. Texas (TrCt.No.
                                                F 10—131 14—S).
No. 05—12—0061 I—CR                             Opinion delivered by Justice Richter,
                                                Justices Bridges and Lang participating.
TIlE STATE OF TEXAS, Appellee

         l3ased on the Court’s opinion of this (late, we DISMISS the appeal for want of
jurisdiction.

Judgment entered November 7. 2012.

                                                          /
                                                       MARTIN RICHTER
                                                       JUSTICE